Exhibit 13.01 BENIHANA INC. AND SUBSIDIARIES SELECTED FINANCIAL DATA The following table sets forth, for the periods indicated, selected consolidated financial data that has been derived from our audited consolidated financial statements. The following selected consolidated financial data should be read in conjunction with our consolidated financial statements and related notes thereto and “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” We have a 52/53-week fiscal year. Our fiscal year ends on the Sunday within the dates of March 26 through April 1. Fiscal year 2012 consisted of 53 weeks and all other fiscal years presented consisted of 52 weeks. Fiscal Year Ended April 1, March 27, March 28, March 29, March 30, (in thousands except per share data) (53 weeks) CONSOLIDATED STATEMENTS OF EARNINGS DATA: Revenues $ Cost of food and beverage sales Restaurant operating expenses Restaurant opening costs - 8 General and administrative expenses Impairment charges - - Interest (expense) income, net ) Income (loss) before income taxes ) ) Income tax provision (benefit) 87 ) ) ) Net income (loss) ) ) Basic earnings (loss) per share $ $ $ ) $ ) $ Diluted earnings (loss) per share $ $ $ ) $ ) $ CONSOLIDATED BALANCE SHEETS DATA: Total assets $ Long-term debt including current maturities - Convertible preferred stock - Stockholders’ equity OTHER FINANCIAL DATA: Capital expenditures, net of insurance proceeds $ 1 BENIHANA INC. AND SUBSIDIARIES MANAGEMENT’S DISCUSSION AND ANALYSIS Financial Condition and Results of Operations Management’s discussion and analysis below should be read in conjunction with our consolidated financial statements and related financial statement notes found elsewhere in this report. Overview Recent Development – Merger Agreement On May 22, 2012, we entered into an Agreement and Plan of Merger with Safflower Holdings Corp. and Safflower Acquisition Corp. Under the terms of the agreement, approved by Benihana’s Board of Directors, if the merger is consummated, each outstanding share of Benihana's Common Stock will be converted into the right to receive $16.30 per share in cash. The consummation of the merger is subject to customary closing conditions, including the approval of Benihana’s stockholders and regulatory clearance. Safflower Holdings Corp. is owned by funds advised by Angelo, Gordon & Co, L.P. Our Business We have operated “Benihana” teppanyaki-style Japanese restaurants in the United States for more than 45 years, and we believe we are one of the largest operators of teppanyaki-style restaurants in the country. We also operate two other Asian restaurant concepts: RA Sushi and Haru. Our core concept, the Benihana teppanyaki restaurant, offers teppanyaki-style Japanese cuisine in which fresh steak, chicken and seafood are prepared by a chef on a steel teppan grill at the center of the guests’ table.We believe that the Benihana style of presentation makes us a unique choice for guests, and guests who are seeking greater value for their dining budget appreciate the added entertainment provided by the chef cooking directly at their table. In addition to our Benihana teppanyaki restaurants, we also operate two other restaurant concepts offering Asian, predominately sushi, entrees. During fiscal year 2010, we launched our Benihana Teppanyaki Renewal Program (“Renewal Program”). The Renewal Program focuses on improving guest experiences as they relate to value, image, quality, consistency and Japanese culture. We have elevated the quality of food and beverages in our Benihana teppanyaki restaurants. These improvements were designed to restore the quality of products to those historically offered and included upgrading the quality of tenderloin, chicken, scallops and shrimp. Food costs have been better maintained by reducing the number of inventory items and consolidating purchasing activities, distributing managed order guides and strengthening inventory management controls. Service standards were improved through extensive staff training and re-engineering the roles and responsibilities of both the restaurant general manager and regional manager. Incentive compensation plans were put in place to insure successful execution of these strategies, enhance staff productivity and improve guest satisfaction. Labor scheduling tools were implemented to improve labor management at the restaurants. In addition, the concept’s marketing and public relations activities have been substantially improved. These combined efforts are focused on increasing guest frequency, creating greater mindshare and ultimately bolstering restaurant sales at our flagship brand. As part of the Renewal Program, we launched a new menu in an effort to improve the food quality and variety. Additionally, cooking methods have been modified to enhance the flavor of our entrees. Other enhancements to the dining experience include table top presentation, steps of service, red linen napkins, an enhanced focus on beverage offerings, including temperature controlled wine storage and standardized dress attire for all Benihana teppanyaki chefs and restaurant staff. We have worked at select restaurants to maximize visibility with signage, including lighting the blue roofs where appropriate, and have identified opportunities for additional seating. The Renewal Program also addressed deferred maintenance at our restaurants as well as improvements to and retraining on our health and sanitation procedures. We made changes to the dining experience so that we will not only continue to honor one of the world’s oldest cultures, but also solidify the concept’s reputation as being a celebration of Japanese heritage. We hired an Executive Culinary Advisor, Hiroyuki Sakai, who is working with our Executive Chef and seven regional chefs. 2 BENIHANA INC. AND SUBSIDIARIES MANAGEMENT’S DISCUSSION AND ANALYSIS Financial Condition and Results of Operations Additionally, we launched several initiatives which are designed to create greater awareness for the concept and strengthen guest connectivity. In April 2009, we initiated “The Chef’s Table” marketing program, an email database which is being utilized for value-based promotions and building brand loyalty, which entitles the guest to a $30 certificate to be used towards their meal at our restaurant during the month of the guest’s birthday. Beginning in December 2010, we limited the use of the certificates to Monday through Thursday in order to drive week-day traffic to the restaurants. The database is currently comprised of approximately 2.0 million addresses. “The Children’s Club” program, launched in September 2009, now called “Kabuki Kids” with approximately 280,000 participants, addresses this very important guest constituency, as children are often the prime drivers in bringing families to Benihana. “Kabuki Kids” members are entitled to a birthday mug when they visit a restaurant during the month of their birthday. As a result of commodities pressures, in April 2011, we increased prices at our Benihana restaurants for the first time since the implementation of the Renewal Program. The resulting impact was an increase in certain menu items of 2.0% and a decrease in the Chef’s Specials discount. We evaluate our pricing and discounting policies on an ongoing basis in an effort to balance the impact of commodity costs with guest value perceptions. These Renewal Program culinary and operational improvements through fiscal year 2011 were extremely successful in improving the overall guest experience and driving increased guest traffic. In fact, for the 2011 calendar year, Benihana was number one in the prestigious Knapp-Track comparable sales survey rankings among all casual dining restaurants. Fiscal year 2012 saw continued incremental improvements for various Renewal Program initiatives, including a focus on sharing best practice lessons across all three concepts. For example, a lounge menu has been developed for Benihana in part by incorporating successful appetizer and bar menu items from RA Sushi and Haru. The RA Sushi concept offers sushi and a full menu of Pacific-Rim dishes in a fun-filled, high-energy environment. RA Sushi caters to a younger demographic, and we believe that it is highly suitable for a variety of real estate options, including “life-style” centers, shopping centers and malls, as well as areas with a nightlife component. RA Sushi’s beverage sales represent approximately 30% of restaurant sales. The RA Sushi restaurants are less expensive to build than our other two concepts and offer us an additional growth vehicle that we believe can succeed in various types of markets. In December 2010, we implemented a price increase across all RA Sushi restaurants in response to cost pressures. The result was an increase in certain menu items of 3.3% and a reduction to the happy hour discounts of 2.8%. In March 2011, RA Sushilaunched”The Hook Up,”a guest program that emails a complimentary $20 gift certificate to be used in the month of the guest’s half-birthday and has approximately 310,000 members. Beginning in fiscal year 2012, we have implemented a review of the RA Sushi business in order to identify operational improvements, including applying lessons learned from the Renewal Program that may be applicable to the RA Sushi concept. Our Haru concept features an extensive menu of traditional Japanese and Japanese fusion dishes in a modern, urban atmosphere. We believe that the Haru concept is well suited for densely populated cities with nearby shopping, office and tourist areas. The Haru concept generates significant sales volumes from take-out and delivery. Approximately 33% of our Haru New York, NY locations’ revenues are derived from delivery and takeout sales. In March 2011, we increased menu prices. As a result, our food prices increased 1.1% and beverage prices increased 3.0%. Also in March 2011, Haru launched a guest program, “Access,” which has approximately 45,000 members who are providedwith exclusive monthly offers and, beginning in January 2012, a $20 gift certificate to be used in the month of the guest’s birthday. The following table reflects changes in restaurant count by concept during the fiscal years ended March 27, 2011 and April 1, 2012: Teppanyaki RA Sushi Haru Total Restaurant count, March 28, 2010 63 25 9 97 Openings - Restaurant count, March 27, 2011 63 25 9 97 Closings (1
